Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recites the limitation “a ground electrode that is brought into pressure contact with the one of the surfaces of the plurality of plate-shaped members in the one side in the stacking direction or another one of the surfaces in the other side in the stacking direction in a position shifted from an axial center of the welding electrode”. It is unclear as to what surfaces of the stack refers to  “the one of the surfaces” and “the one side”. Clarity is needed to provide a clear indication of where the ground electrode is to be located with respect to the welding electrode and the plurality of plate-shaped members. 
Claim 19 recites the limitation “the contact portion is a raised portion formed in one of surfaces of the two plate- shaped members, which are disposed to be opposed to each other, so as to have a raised shape toward the other one of the surfaces”. It is unclear not clear as to which surface would constitute “the other one”, i.e. top, bottom or sides. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 9-13 recites the limitation “wherein the plurality of plate-shaped members contact with each other via a contact portion formed in a welding position” which is related to the plurality of plate-shaped members and claim 14 recites the limitation wherein the plurality of plate-shaped members are two plate-shaped members, and the contact portion is a raised portion formed in one of surfaces of the two plate- shaped members, which are disposed to be opposed to each other, so as to have a raised shape toward the other one of the surfaces. These limitations do not further limitation the indirect spot welding apparatus. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. (US 9505078 B2).
Regarding claim 1, Hasegawa et al. discloses an indirect spot welding apparatus (Fig. 6) comprising: 
a welding electrode (10, Fig. 6) that is brought into pressure contact with one of surfaces of a plurality of plate-shaped members (stacked assembly 16b, Fig. 6) that are objects to be welded in one side in a stacking direction of the plurality of plate-shaped members; 
a ground electrode (30, Fig. 6) that is brought into pressure contact with the one of the surfaces of the plurality of plate-shaped members in the one side in the stacking direction; and 
an opposed member (48c, support, Fig. 6) disposed coaxially with the ground electrode (30) to be opposed to the ground electrode so as to hold at least one of the plurality of plate-shaped members between the opposed member and the ground electrode (clearly shown in Fig. 6), wherein the welding electrode (10) is mechanically integrated with the ground electrode (30) so as to be movable in a direction parallel to an axial direction of the ground electrode (Fig. 6 is an embodiment that includes the welding electrode and the ground electrode space apart and positioned to be movable in a direction parallel to an axial direction of the ground electrode using a clamping force and since both electrodes are components of the apparatus, mechanically integrated is interpreted to means that the electrode mechanically works together to claim and weld the workpiece in a welding process).

    PNG
    media_image1.png
    600
    860
    media_image1.png
    Greyscale


Regarding claim 2, Hasegawa et al. discloses the indirect spot welding apparatus of claim 1, wherein the ground electrode (30) and the opposed member (48c) are mechanically integrated as shown in Fig. 6 wherein the ground electrode (30) and opposed member (48c) is configured to clamp the workpiece.

Regarding claim 3, Hasegawa et al. discloses the indirect spot welding apparatus of claim 1, wherein the ground electrode (30) is configured to be movable in the stacking direction of the plurality of plate-shaped members by a ground electrode driving section (swinging mechanism 54a, Fig. 6) provided in the ground electrode (30), and the welding electrode (10) is configured to be movable in the stacking direction of the plurality of plate-shaped members independently from movement of the ground electrode (30) by a welding electrode driving section (a ball screw movable, upon rotation about its own axis, column 5, lines 41-49), provided in the welding electrode (10).
Regarding claim 4, Hasegawa et al. discloses the indirect spot welding apparatus of claim 2, wherein the ground electrode (30) is configured to be movable in the stacking direction of the plurality of plate-shaped members by a ground electrode driving section (swinging mechanism 54a, Fig. 6) provided in the ground electrode (30), and the welding electrode (10) is configured to be movable in the stacking direction of the plurality of plate-shaped members independently from movement of the ground electrode (30) by a welding electrode driving section (a ball screw movable, upon rotation about its own axis, column 5, lines 41-49), provided in the welding electrode (10).
Regarding claim 9, Hasegawa et al. discloses the indirect spot welding apparatus of claim 1. The limitation wherein the plurality of plate-shaped members contact with each other via a contact portion formed in a welding position does not further limitation the indirect spot welding apparatus and is given no patentable weight.
Regarding claim 10, Hasegawa et al. discloses the indirect spot welding apparatus of claim 2. The limitation wherein the plurality of plate-shaped members contact with each other via a contact portion formed in a welding position does not further limitation the indirect spot welding apparatus and is given no patentable weight.
Regarding claim 11, Hasegawa et al. discloses the indirect spot welding apparatus of claim 3. The limitation wherein the plurality of plate-shaped members contact with each other via a contact portion formed in a welding position does not further limitation the indirect spot welding apparatus and is given no patentable weight.
Regarding claim 12, Hasegawa et al. discloses the indirect spot welding apparatus of claim 4. The limitation wherein the plurality of plate-shaped members contact with each other via a contact portion formed in a welding position does not further limitation the indirect spot welding apparatus and is given no patentable weight.
Regarding claim 14, Hasegawa et al. discloses the indirect spot welding apparatus of claim 9. The limitation wherein the plurality of plate-shaped members are two plate-shaped members, and the contact portion is a raised portion formed in one of surfaces of the two plate- shaped members, which are disposed to be opposed to each other, so as to have a raised shape toward the other one of the surfaces does not further limitation the indirect spot welding apparatus and is given no patentable weight.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 9505078 B2) in view of Christensen et al. (US 20070175868 A1).
Regarding claims 5-8, Hasegawa et al. discloses the indirect spot welding apparatus of claim 1-4, further comprising: a power supply device (Column 5, lines 50-55) connected to the welding electrode (10) and the ground electrode (30, via contact with the workpiece during welding). 
Hasegawa et al. does not expressly disclose wherein the opposed member is insulated from the power supply device.
Christensen et al. in the same field of endeavor discloses a welding apparatus (10, Fig. 1) comprising a clamp (24, Fig. 1) including and insulated outer cover (¶0039). Since the opposed member is a support component forming a clamp, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the opposed member of Hasegawa et al. to be insulated as taught by Christensen et al. for the purpose of ensuring the current flow properly to the ground electrode during a welding process. 
Regarding claim 13, Hasegawa et al. discloses the indirect spot welding apparatus of claim 5. The limitation wherein the plurality of plate-shaped members contact with each other via a contact portion formed in a welding position does not further limitation the indirect spot welding apparatus and is given no patentable weight.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 9505078 B2).
Regarding claim 15, Hasegawa et al. discloses an indirect spot welding method (Fig. 6) comprising: 
a holding step of causing a ground electrode (30, Fig. 6) and an opposed member (48c, clamping support) disposed coaxially with the ground electrode (30) to be opposed to the ground electrode (30) to hold at least one of a plurality of plate-shaped members (stacked assembly 16b, Fig. 6) that are objects to be welded between the ground electrode (30) and the opposed member (48c); and 
a pressure contact step of bringing a welding electrode (10, Fig. 6) into pressure contact with one of surfaces of the plurality of plate-shaped members (16b as shown in Fig. 6) in one side in a stacking direction of the plurality of plate-shaped members, wherein the welding electrode (10) is mechanically integrated with the ground electrode so as to be movable in a direction parallel to an axial direction of the ground electrode (Fig. 6 is an embodiment that includes the welding electrode and the ground electrode space apart and positioned to be movable in a direction parallel to an axial direction of the ground electrode using a clamping force and since both electrodes are components of the apparatus, mechanically integrated is interpreted to means that the electrode mechanically works together to claim and weld the workpiece in a welding process). 
Hasegawa et al. does not expressly shown an inter-electrode distance between the welding electrode and the ground electrode is 30 mm or more and 150 mm or less. However, the spacing between the welding electrode and the ground electrode would have been obvious and is a function that can be done by the operator by moving the welding gun with the welding electrode for the purpose of placing the welding gun in the desired location to meet the required spacing as cited in the claim.
Regarding claim 16, Hasegawa et al. discloses the indirect spot welding method of claim 15, wherein a welding pressure of the welding electrode (30) is smaller than a welding pressure of the ground electrode (30), a function controlled by the operator. The welding electrode (10) is configured to be movable using a ball screw and the ground electrode is movable by a (swinging mechanism 54a, Fig. 6), wherein the pressure for both can be controlled by the operator (column 5, lines 41-49). 
Regarding claim 17, Hasegawa et al. discloses the indirect spot welding method of claim 15, wherein the plurality of plate-shaped members (contact with each other via a contact portion formed in a welding position (shown between electrodes 10 and 12 Fig. 6).
Regarding claim 18, Hasegawa et al. discloses the indirect spot welding method of claim 16, wherein the plurality of plate-shaped members (contact with each other via a contact portion formed in a welding position (shown between electrodes 10 and 12 Fig. 6).
Regarding claim 19, Hasegawa et al. discloses the 19. The indirect spot welding method of claim 17. Hasegawa does not show wherein the plurality of plate-shaped members are two plate-shaped members, and the contact portion is a raised portion formed in one of surfaces of the two plate- shaped members, which are disposed to be opposed to each other, so as to have a raised shape toward the other one of the surfaces. Hasegawa instead show a three-plate member have a raised portion (cutout portion on plate 60) which is disposed to be opposed plates (20, 18, Fig. 6), so as to have a raised shape toward the other one of the surfaces (of plates 20 and 18). The active steps are holding and pressure contact, the desired number and characteristics of the workpiece are controlled by the operator, therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the workpiece arrangement of Hasegawa et al. by moving one sheet to meet the claim requirement based on user’s design requirement. 

Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Hasegawa et al. (US 9505078 B2) being the closes prior art fails to teach or suggest an indirect spot welding apparatus “wherein the ground electrode and the opposed member are mechanically integrated by a C- shaped gun, the C-shaped gun includes a ground electrode gun connected to the ground electrode, the welding electrode is connected to the ground electrode gun of the C-shaped gun via a contact portion, and the welding electrode is movable in a direction parallel to an axial direction of the ground electrode” as required of claim 20.  There are no obvious reasons to modify the prior art without using impermissible hindsight reconstruction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761